Citation Nr: 0001577	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bronchitis, 
pneumonia, and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis with allergic rhinitis.

3.  Entitlement to a rating in excess of zero percent for 
deviated nasal septum.

4.  Entitlement to an effective date prior to July 12, 1993, 
for a total disability rating for compensations purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1943 to April 7, 
1946, and from April 24, 1947, to July 1963.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an increased 
disability rating for the veteran's service-connected low 
back disorder.  The veteran also perfected an appeal of the 
RO's denial of increased ratings for maxillary sinusitis, 
deviated nasal septum, allergic rhinitis, and tinea pedis 
with onychomycosis.  During the pendency of this appeal, the 
RO increased the rating for sinusitis to 10 percent, 
effective from the date of receipt of the veteran's claim.  
The matter of entitlement to a higher rating for this 
disability remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In April 1998, the Board granted an increased rating of 60 
percent for herniated nucleus pulposus with radiculitis and 
denied an increased rating for tinea pedis with 
onychomycosis.  The issues of entitlement to an increased 
rating for maxillary sinusitis, left deviated septum, and 
allergic rhinitis, and entitlement to TDIU were remanded to 
the RO.  In an April 1998 rating decision, the RO granted 
entitlement to TDIU, effective from  July 12, 1993, and 
assigned a separate evaluation of zero percent for deviated 
nasal septum.  The veteran has appealed the effective date 
assigned by the RO for TDIU.  The veteran has also appealed 
an October 1998 rating decision in which the RO denied 
entitlement to service connection for bronchitis, pneumonia, 
and COPD.

The record contains a note made during VA outpatient 
treatment in May 1996 which indicates that the veteran's 
worsening sinusitis was causing an increase in COPD.  Service 
connection may be granted for nonservice-connected disability 
which is proximately due to and the result of 
service-connected disability or "when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  The issue of entitlement to 
service connection for COPD by way of aggravation caused by 
the veteran's service-connected disability from sinusitis or 
allergic rhinitis has not been developed by the RO and is 
referred to the RO for appropriate action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The matter of entitlement to an effective date earlier than 
July 12, 1993, for the assignment of the TDIU rating is 
remanded, as discussed below.  


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran's current disability from COPD and bronchitis is 
related to any disease or injury he incurred during his 
active military service, nor any medical evidence that he has 
current disability from pneumonia.

2.  The veteran's disability from sinusitis and allergic 
rhinitis is manifested by subjective complaints of headache 
with occasional nasal discharge and post-nasal drip, and 
rhinitis, without clinical evidence of three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, or; clinical 
findings of severe and frequent headache, purulent discharge, 
or crusting reflecting purulence, or; polyps or greater than 
50 percent obstruction of nasal passages on both sides, or 
complete obstruction on one side.

3.  The veteran's disability from deviated nasal septum is 
manifested by a 20 degree deviation of the nasal septum to 
the right, without 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
pneumonia, bronchitis, and COPD is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The criteria for a rating in excess of 10 percent for 
sinusitis and allergic rhinitis have not been met.  
38 U.S.C.A. §§ 155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.97, Diagnostic Codes 
6513, 6522 (1999).

3. The criteria for a rating in excess of zero percent for 
deviated nasal septum have not been met.  38 U.S.C.A. §§ 155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.97, Diagnostic Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bronchitis, COPD, and Pneumonia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
bronchitis, COPD, and pneumonia is not well grounded.  
Although the RO did not specifically state that it denied 
such claim on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its notice of rating 
decision dated in December 1998, and in the February 1999 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well grounded.

Service medical records contain no indication that the 
veteran had complaints, diagnoses, or treatment for a chronic 
respiratory disorder involving his bronchi or lungs.  
However, in March 1997, he was hospitalized for approximately 
one week for treatment of symptoms which were diagnosed as 
acute bronchitis.  At the time of his medical examination for 
separation from service, the veteran denied a history of 
shortness of breath but reported a history of pain or 
pressure in his chest and chronic cough.  An examiner noted 
that the veteran smoked one and one-half packs of cigarettes 
per day.  He had chest pain with coughing, but did not have a 
chronic cough.  He had occasional hemoptysis.  On 
examination, his lungs were clear to auscultation and 
percussion.  The examiner reported that the veteran's lungs 
were clinically normal.  No diagnosis pertinent to the 
veteran's lungs was reported.

A VA hospital summary dated in March 1982 contains a 
diagnosis of chronic pulmonary obstructive emphysema.  The 
veteran was hospitalized in May 1982 with symptoms of 
shortness of breath and chest pain.  Among the reported 
diagnoses were COPD, well controlled, and status post left 
lower lobe pneumonia.  In September 1982, the veteran's chief 
complaint was of anginal chest pain.  Again, treatment notes 
contain a diagnosis of COPD.  On examination, his lungs were 
clear to auscultation.  The veteran was hospitalized again in 
March 1983 for an acute exacerbation of chronic obstructive 
lung disease. In April 1983, the veteran was treated again 
for bronchitis.  Subsequently dated VA outpatient and 
hospital treatment records document that the veteran has 
continued to be treated for COPD and recurring episodes of 
bronchitis.

In an informal claimed received by the RO in February 1994, 
the veteran asserted that he had been treated for a lung 
disorder for the preceding 10 years.

It is apparent from a review of the record that the veteran 
has current disability from COPD.  During a VA general 
medicine examination in July 1994, he reported a complaint of 
cough productive of a small amount of sputum.  He denied 
having shortness of breath or dyspnea at rest.  On 
examination, chest movements were normal.  Lungs were 
resonant on percussion.  On auscultation, breath sounds were 
somewhat diminished bilaterally.  No rales were heard.  A 
chest X-ray showed slight flattening of the hemidiaphragms.  
There was no consolidation, atelectasis, or pleural effusion.  
The examiner reported COPD among his diagnoses.

A VA outpatient treatment record dated in May 1996 contains a 
notation that the veteran's worsening sinusitis was causing 
an increase in COPD.

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence or opinion indicating 
that the veteran's current disability from COPD and chronic 
bronchitis is related to any disease or injury he incurred 
during his active military service.  As to such disorders, 
the Board concludes that the claim is not well grounded.  
With regard to the claim for service connection for 
pneumonia, the record contains no medical evidence that the 
veteran has current disability from pneumonia or residuals of 
pneumonia.  The Board concludes that the claim for service 
connection for pneumonia is also not well grounded.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
from sinusitis and allergic rhinitis within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
The Board is satisfied that all appropriate development has 
been accomplished and that VA has no further duty to assist 
the veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).

A.  Sinusitis and Allergic Rhinitis

Service medical records show that the veteran had numerous 
episodes of sinusitis during his active military service.  He 
was hospitalized in May 1950 and underwent a sinusotomy.  In 
November 1950, he underwent a submucous resection.  However, 
he continued to have sinus trouble manifested by headaches, 
nasal drainage, and post-nasal drip, occasionally accompanied 
by fever.  During a hosptial work-up in December 1957, the 
veteran was referred to an allergy clinic where it was 
determined that he was moderately sensitive to house dust and 
molds.  The hospital summary contains a diagnosis of allergic 
rhinitis (hay fever) of mild severity.  At the time of his 
medical examination for separation from service, the veteran 
gave a history of sinusitis and nose trouble.  An examiner 
indicated that the veteran's nose was normal aside from some 
slight edema and injection of the nasal mucosa.  The sinuses 
were also normal.  The examiner noted that sinus X-rays taken 
in June 1962 had been negative.

A report of a VA ear, nose, and throat examination dated in 
February 1964 contains diagnoses of allergic rhinitis, right 
deviated nasal septum, and left maxillary sinusitis.

The veteran was granted service connection for left maxillary 
sinusitis and allergic rhnitis by the RO's May 1964 rating 
decision.  A single rating of 10 percent was assigned for the 
sinus disorder, the allergic disorder, and deviated nasal 
septum.  Effective from January 6, 1969, the rating of the 
disorders was reduced to zero percent.  A January 1997 rating 
decision assigned a 10 percent rating for maxillary 
sinusitis, left deviated septum, and allergic rhinitis under 
Diagnostic Code 6513, chronic maxillary sinusitis, effective 
from February 10, 1994, using the rating criteria in effect 
prior to October 6, 1996.  In an April 1998 rating decision, 
the RO assigned a separate rating of zero percent for 
deviated nasal septum and continued the rating of 10 percent 
for maxillary sinusitis and allergic rhinitis, effective from 
February 10, 1994.

The Board notes that the RO has considered the veteran's 
disability from sinusitis under both the former and revised 
rating criteria for respiratory disorders.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when there has 
been a change in an applicable statute or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so).  Under the 
former rating criteria, a 10 percent rating is assigned for 
moderate sinusitis, with discharge or crusting or scabbing, 
and infrequent headaches.  A 30 percent rating is assigned 
for severe sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, or purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating is assigned for postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Diagnostic Codes 6513 (1996).  
Under the revised rating criteria, a 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or: more than six non-
incapacitating episode per year of sinusitis characterized by  
headaches, pain, purulent discharge or crusting.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6513 
(1999).

Prior to October 1996, the regulations pertaining to the 
rating of respiratory disorders did not contain a diagnostic 
code for rating disability associated with allergic rhinitis.  
Under the revised regulations, allergic rhinitis with polyps 
is rated 30 percent disabling under Diagnostic Code 6522.  
Without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides, or complete obstruction 
on one side, the disorder is rated 10 percent disabling.

The Board has reviewed the entire record.  Despite the 
veteran's assertions that his disability from sinusitis and 
allergic rhinitis has worsened, the Board has found no 
clinical evidence that the veteran's sinusitis is manifested 
by frequently incapacitating recurrences, severe and frequent 
headaches, or purulent discharge or crusting reflecting 
purulence, nor any medical evidence that the sinus disorder 
results in three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, purulent discharge or 
crusting.  While the record does show that the veteran was 
treated with antibiotic medication in April 1995 and January 
1996, the records do not document either the number or 
severity of episodes of sinusitis that would support the 
assignment of a rating in excess of 10 percent.

Also, the records contained in the claims folder do not 
document the degree of nasal obstruction that would support a 
separate schedular rating of 10 percent for allergic 
rhinitis.  During the most recent VA examinations, the 
veteran's nasal passages have been normal.  VA outpatient 
treatment records do not contain clinical findings of nasal 
passage obstruction attributed to allergic rhinitis.  The 
Board concludes that the criteria for an increased rating for 
allergic rhinitis have not been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2,  (19998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In this case, absent evidence of 
either more severe or more frequent episodes, the veteran's 
disability from sinusitis, as discussed above, does not 
approximate the criteria for the next higher schedular 
evaluation of 30 percent.  Similarly, absent clinical 
findings of more than slight obstruction of nasal passages, 
the veteran's disability picture does not more closely 
approximate the criteria for the next higher schedular rating 
of 10 percent.

B.  Deviated Nasal Septum

The veteran appealed the RO's September 1994 denial of an 
increased rating for deviated nasal septum, sinusitis, and 
allergic rhinitis, then rated under a single noncompensable 
evaluation.  In an April 1998 rating decision, a separate 
zero percent rating was assigned for deviated nasal septum.

As noted above, the veteran had multiple episodes of 
sinusitis during his active military service.  When he was 
hospitalized in October 1950 for treatment of sinusitis, an 
examiner noted that he had right septal deviation of unknown 
cause.  In November 1950, a septectomy was performed.  The 
veteran's moderate deviation of the nasal septum to the right 
was also noted on a consultation sheet dated in January 1957.  
At the time of his medical examination for separation from 
service, the veteran was noted to have a nasal septal 
deviation to the right with 10 to 15 percent obstruction.

When service connection was granted for deviated nasal septum 
in May 1964, the disorder was combined with left maxillary 
sinusitis and allergic rhinitis, and a single rating of 10 
percent was awarded, effective from the date of the day 
following the veteran's separation from service.  In an April 
1969 rating decision, the RO reduced the rating to zero 
percent, effective January 6, 1969, utilizing the diagnostic 
code for rating disability from chronic maxillary sinusitis.  
In its April 1998 rating decision, the disability from 
deviated nasal septum was assigned a separate rating of zero 
percent, effective from the date of the veteran's claim in 
February 1994.

In assigning the separate rating of zero percent, the RO 
considered both the former and the revised regulations 
pertinent to rating disability from deviated nasal septum.  
See Karnas, supra.  Under the former Diagnostic Code 6502, 
deflection of the nasal septum is assigned a rating only when 
the disorder is traumatic.  With marked interference with 
breathing space, the nasal disorder is rated 10 percent 
disabling.  With only slight symptoms, the rating is zero 
percent.

Under revised Diagnostic Code 6502, traumatic deviation of 
the nasal septum is rated 10 percent disabling with 50 
percent obstruction of the nasal passage on both sides, or 
with complete obstruction on one side. 

During a VA examination in July 1994, the examiner noted that 
the veteran's nasal septum was deviated 20 degrees to the 
right.  There was a 20 percent obstruction.  His nose was 
otherwise normal.  During a July 1996 VA examination, the 
veteran's nose was entirely normal except for deviated nasal 
septum to the right.  No airways obstruction was noted.

The Board finds that neither the former or the revise rating 
criteria are more favorable to the veteran, as his disability 
from deviated nasal septum does not meet the criteria for a 
compensable rating under either the former or revised 
Diagnostic Code 6502.  In fact, the record contains no 
clinical findings that the nose disorder is manifested by 
more than a 20 percent airway obstruction.  Therefore, the 
Board concludes that the criteria for a rating in excess of 
zero percent for deviated nasal septum has not been met.  The 
Board also finds that the veteran's disability picture from 
deviated nasal septum does not more closely approximate the 
criteria for the next higher rating under either the former 
or revised Diagnostic Code, as there has been no clinical 
finding of nasal passage obstruction, nor other more than 
slight symptoms.

C.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided under 
both the former and the current rating criteria, but the 
medical evidence reflects that the required manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization or frequent 
treatment for his sinusitis, allergic rhinitis, or deviated 
nasal septum, nor is it shown that such disorders otherwise 
so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
There is no evidence that the impairments resulting solely 
from such disorders warrant extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairments resulting from sinusitis, allergic rhinitis, 
and deviated nasal septum are adequately compensated by the 
schedular evaluations currently in effect.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Service connection for bronchitis, COPD, and pneumonia is 
denied.

An increased rating for sinusitis with allergic rhinitis is 
denied.

A rating in excess of zero percent for deviated nasal septum 
is denied.


REMAND

It is argued that the effective date of the TDIU rating 
should be earlier than July 12, 1993, on the basis of a 
notice of disagreement (NOD) allegedly filed with the RO 
concerning a September 21, 1987 rating decision that denied a 
TDIU rating.

The record reflects that the RO notified the veteran of the 
September 1987 rating decision by a letter dated October 5, 
1987.  The record also indicates that the RO sent the 
veteran's claims folder to the Board on or about October 13, 
1987.  The RO received the veteran's claims folder from the 
Board on or about January 26, 1987, following the Board's 
January 20, 1987, decision concerning entitlement to an 
increased rating for the service-connected back disability.  
The veteran's claims folder does not contain any documents 
that might have been received by the RO while the claims 
folder was at the Board, rather than at the RO.

To support his argument, the veteran has submitted 
photocopies of a VA Form 21-4138, signed by the veteran and 
dated October 7, 1987, and what appears to be a carbon copy 
of the typing used to complete a form transmitting the VA 
Form 21-4138 to the Adjudication Division on the same date.  
These were obtained from the veteran's former representative.  
The handwriting on this form appears very similar to that on 
a VA Form 21-4138, signed by the veteran and dated August 8, 
1987, which was received by the RO on August 12, 1987.  

As nothing received by the RO between October 13, 1987, and 
January 26, 1988, is contained in the veteran's claims 
folder, and as the NOD dated October 7, 1987, could have been 
received by the RO during that period, the Board believes 
that the RO should make additional attempts to locate such 
document.  

In addition, the Board notes that the VA Form 21-8940, filed 
by the veteran on February 10, 1994, was sent to him by the 
RO by letter dated July 1, 1993, in response to a letter that 
the veteran wrote to the Secretary of Veterans Affairs in 
April 1993.  The July 12, 1993, effective date of the TDIU 
rating appears related to the claim for increased rating 
filed on that date, which is the effective date of the 
increase to 60 percent in the evaluation of the veteran's 
service-connected back disorder.  The RO has not considered 
whether the letter dated in April 1993 is an informal claim 
for TDIU, and whether TDIU should be granted under 38 C.F.R. 
§ 4.16(b) prior to the effective date of the higher rating 
for the back disability.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should make attempts to locate 
the VA Form 21-4138 dated October 7, 
1987, including attempts to locate any 
folder that may hold correspondence 
received by the RO between October 13, 
1987, and January 26, 1988, while the 
veteran's claims folder was not at the 
RO.  The RO should also attempt to find 
any collateral evidence that might 
indicate that this form dated in October 
1987 was received by the RO, although not 
filed in the veteran's claims folder.  
The RO should document in the claims 
folder all attempts to locate such 
evidence.  

2.  The RO should again consider whether 
an effective date earlier than July 12, 
1993, should be assigned, including 
consideration of whether the NOD 
allegedly filed in October 1987 could 
provide a basis for the assignment of an 
earlier effective date, and whether the 
letter dated in April 1993 could provide 
a basis for the assignment of an earlier 
effective date, with consideration of 
38 C.F.R. § 4.16(b).  

3.  If an earlier effective date remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals






